FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                 No. 13-10517
           Plaintiff-Appellee,
                                          D.C. No.
               v.                   3:09-cr-00193-CRB-1

JASON LEE,
         Defendant-Appellant.               ORDER


                     Filed May 27, 2016

          Before: Carlos T. Bea, Sandra S. Ikuta,
         and Andrew D. Hurwitz, Circuit Judges.


                         ORDER

   The opinion filed on May 6, 2016, available at ECF
No. 51 and at 2016 WL 2638364, is hereby amended:

  On page 11, the phrase 133 S. Ct. 1678 (2013)> is removed.